FILED
                             NOT FOR PUBLICATION                             JAN 17 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GREGORY STESHENKO,                                No. 13-17095

              Plaintiff - Appellant,              D.C. No. 5:09-cv-05543-RS

  v.
                                                  MEMORANDUM*
THOMAS MCKAY, of the Cabrillo
Community College; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                             Submitted January 13, 2014**


Before: TROTT, PAEZ, and BEA, Circuit Judges.

       Plaintiff Gregory Steshenko appeals pro se the district court’s denial of his

request for preliminary injunctive relief. We have jurisdiction under 28 U.S.C. §

1292(a)(1), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The sole issue is whether the district court abused its discretion in denying

preliminary injunctive relief. We conclude the district court did not abuse its

discretion. Winter v. Natural Res. Def. Council Inc., 555 U.S. 7, 24 (2008)

(listing factors for district court to consider); Sports Form, Inc. v. United Press

Int’l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                                                                      2